FORM OF
PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement (together with the Notice of Grant of
Performance Share Award (the “Grant Notice”) attached hereto and incorporated by
reference herein, the "Performance Share Award Agreement”) is made and entered
into as of the grant date set forth on the Grant Notice (the “Date of Grant”),
by and between Health Net, Inc., a Delaware corporation (the “Company”), and the
recipient identified on the Grant Notice, an employee of the Company or a
subsidiary of the Company (the “Recipient”).

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the "Board”) of the Company has approved the grant (the “Grant”) of a
Performance Share Award, as hereinafter defined, to the Recipient as set forth
below under the Company’s 2006 Long-Term Incentive Plan, as amended from time to
time (the “Plan”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained and intending to be legally bound hereby, the parties agree as
follows:

1. Grant of Performance Shares. The Company hereby grants to the Recipient a
Performance Share Award consisting of the target number set forth on the Grant
Notice (the "Target Award”) of rights to receive (“Performance Shares”), upon
vesting, a share of the Common Stock, par value $.001 per share (the “Common
Stock”) of the Company, subject to all of the terms and conditions of this
Performance Share Award Agreement. The actual number of shares earned by the
Recipient may be less than or greater than the Target Award, as set forth in
Section 2.

2. Lapse of Restrictions. Except as otherwise provided in Section 3 or 10
hereof, the Performance Shares shall vest with respect a percentage of the
Performance Shares (with such percentage ranging between 0% to 200% of the
Target Award) on a date, which shall be as soon as practicable following the
completion of the performance period (which shall be set forth on Appendix I),
upon which the Committee makes a determination (the “Vesting Date”) whether, as
of the completion of the performance period, the performance goals set forth on
Appendix I hereto have been achieved, with the extent of such vesting to be
determined in the manner set forth in such Appendix; provided, however, that in
no event shall the Company deliver the vested Performance Shares to Recipient
later than March 15 following the calendar year in which such Performance Shares
vest, subject to Recipient’s payment of the par value (if any) for such
Performance Shares. Upon the Vesting Date, the Recipient shall pay to the
Company the par value for each share of Common Stock delivered pursuant to this
Grant in such consideration as determined by the Committee in its sole
discretion. Shares that have become vested may be evidenced by stock
certificates, at the request of the Recipient, which certificates shall be
registered in the name of the Recipient and delivered to Recipient within ten
(10) days of such request. If the Minimum Performance Levels (as defined on
Appendix I) have not been achieved as of the Vesting Date, the unvested
Performance Shares shall be forfeited without consideration upon the Vesting
Date.

3. Termination of Employment.

(a) Except as otherwise set forth in Section 10, if prior to the Vesting Date,
the Recipient’s employment with the Company is terminated by either the
Recipient or the Company for any reason (a "Termination Event”), then all of the
Performance Shares shall be immediately forfeited at such time.

(b) If the Recipient violates the terms of Section 4 of this Performance Share
Award Agreement (a “Breach Event”), in addition to being subject to all remedies
in law or equity that the Company may assert, then at any time thereafter the
Company, in its sole and absolute discretion, may, with respect to any Common
Stock attributable to a Performance Share: (i) to the extent that the Common
Stock is beneficially owned by the Recipient, reacquire from the Recipient, in
return for an amount equal to the par value of the Common Stock which was paid
by the Recipient to the Company as described in Section 2 above, any or all of
the shares of such Common Stock; and (ii) to the extent that the Common Stock
has been sold, assigned or otherwise transferred by the Recipient, recover from
the Recipient an amount equal to the Gain Realized (as defined in Section 4
below) from such sale, assignment or transfer.

(c) Upon the occurrence of a Breach Event, the Company may elect to purchase all
or any portion of the Common Stock pursuant to this Section 3 by delivery of
written notice (the "Repurchase Notice”) to the Recipient within ninety
(90) days after the occurrence of such Breach Event.

4. Employment/Association with Company Competitor. The Recipient hereby agrees
that, during (i) the six-month period following a termination of the Recipient’s
employment with an Employer that entitles the Recipient to receive severance
benefits under an agreement with or the policy of the Company or (ii) the
twelve-month period following a termination of the Recipient’s employment with
an Employer that does not entitle the Recipient to receive such severance
benefits (the period referred to in either clause (i) or (ii), the
“Noncompetition Period”), the Recipient shall not undertake any employment or
activity (including, but not limited to, consulting services) with a Competitor
(as defined below), where the loyal and complete fulfillment of the duties of
the competitive employment or activity would call upon the Recipient to reveal,
to make judgments on or otherwise use any confidential business information or
trade secrets of the business of the Company or any Subsidiary to which the
Recipient had access during the Recipient’s employment with the Employer. In
addition, the Recipient agrees that, during the Noncompetition Period applicable
to the Recipient following termination of employment with the Employer, the
Recipient shall not, directly or indirectly, solicit, interfere with, hire,
offer to hire or induce any person, who is or was an employee of the Company or
any of its Subsidiaries during the 12 month period prior to the date of such
termination of employment, to discontinue his or her relationship with the
Company or any of its Subsidiaries or to accept employment by, or enter into a
business relationship with, the Recipient or any other entity or person. In the
event that the Recipient breaches the covenants set forth in this first
paragraph of Section 4, it shall be considered a Breach Event under Section 3
above.

For purposes of this Section 4: “Gain Realized” shall equal the difference
between (x) the par value paid by the Recipient for the Common Stock issued in
respect of the Performance Shares and (y) the greater of the Fair Market Value
(as defined in the Plan) of the Common Stock issued in respect of the
Performance Shares (I) on the date of transfer of such Common Stock or (II) on
the date such competitive activity with a Competitor was commenced by the
Recipient; and "Competitor” shall refer to any health maintenance organization
or insurance company that provides managed health care or related services
similar to those provided by the Company or any Subsidiary.

It is hereby further agreed that if any court of competent jurisdiction shall
determine that the restrictions imposed in this Section 4 are unreasonable
(including, but not limited to, the definition of Competitor or the time period
during which this provision is applicable), the parties hereto hereby agree to
any restrictions that such court would find to be reasonable under the
circumstances.

The Recipient acknowledges that the services to be rendered by the Recipient to
the Company are of a special and unique character, which gives this Performance
Share Award Agreement a peculiar value to the Company, the loss of which may not
be reasonably or adequately compensated for by damages in an action at law, and
that a material breach or threatened breach by the Recipient of any of the
provisions contained in this Section 4 will cause the Company irreparable
injury. Recipient therefore agrees that the Company may be entitled, in addition
to the remedies set forth above in this Section 4 and any other right or remedy,
to a temporary, preliminary and permanent injunction, without the necessity of
proving the inadequacy of monetary damages or the posting of any bond or
security, enjoining or restraining Recipient from any such violations or
threatened violations.

4A. Compensation Recovery (Clawback). In the event that Recipient is subject to
the Company’s Compensation Recovery Policy, as such policy may be amended from
time to time (the “Compensation Recovery Policy”), notwithstanding anything in
this Performance Share Award Agreement to the contrary, any Performance Shares
granted hereunder shall be subject to the terms and conditions of the
Compensation Recovery Policy.

5. No Rights as a Stockholder. The Recipient shall not be entitled to dividends,
if any, that are paid with respect to the shares of Common Stock unless and
until the Performance Shares have vested and shares of Common Stock have been
delivered with respect thereto. Recipient shall also not have the right to vote
any shares subject to the Performance Shares unless and until the Performance
Shares shall have vested and shares of Common Stock have been delivered with
respect thereto.

6. Notices. Any notice or communication given hereunder shall be in writing and
shall be given electronically (e.g., email) or by fax or first class mail,
certified or registered with return receipt requested, and shall be deemed to
have been duly given three (3) days after mailing or twenty-four (24) hours
after transmission of an email or a fax to the following addresses:



      To the Recipient at: Address on record at Health Net, Inc. as of the date

any notice is to be delivered.

      To the Company at:  
Health Net, Inc.
21650 Oxnard Street
Woodland Hills, California 91367
Attention: General Counsel

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

7. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares of Common Stock from the Recipient to another party, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (the “Securities Act”) (or
any other federal or state statutes having similar requirements as may be in
effect at that time). Further, the Company may require as a condition of
transfer of any shares to the Recipient that the Recipient furnish a written
representation that he or she is holding the shares for investment and not with
a view to resale or distribution to the public. The Company either has or will
file an appropriate Registration Statement on Form S-8 (or other applicable
form), and has taken or will take such actions as necessary to keep the
information therein current from time to time, in order to register the Common
Stock under the Securities Act and shall use its commercially reasonable efforts
to cause such Registration Statement to become effective and to maintain the
effectiveness of such registration.

8. Protections Against Violations of Performance Share Award Agreement. This
Performance Share Award Agreement is not transferable, other than by will or
pursuant to the laws of descent and distribution.

9. Taxes. The Recipient understands that he or she (and not the Company) shall
be responsible for any tax obligation that may arise as a result of the
transactions contemplated by this Performance Share Award Agreement and shall
pay to the Company, in any method as set forth in Section 8.6 of the Plan, the
amount determined by the Company to be such tax obligation at the time such tax
obligation arises. If the Recipient fails to make such payment, the number of
shares necessary to satisfy the tax obligations shall be forfeited.

10. Change in Control. Notwithstanding the provisions of Section 3 hereof, in
the event that there shall occur a Change in Control (as defined in the Plan),
each Performance Share shall become fully vested immediately upon the occurrence
of the Change in Control at target. Notwithstanding anything in the Plan or this
Performance Share Award Agreement to the contrary, there shall be no
acceleration of the payment of the Performance Shares if such accelerated
payment would cause the Performance Shares to fail to comply with the provisions
of Section 409A of the Internal Revenue Code of 1986, as amended.

11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Performance Share Award Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.

12. Governing Law. This Performance Share Award Agreement shall be governed by
and construed according to the laws of the State of Delaware without regard to
its principles of conflict of laws.

13. Amendments. This Performance Share Award Agreement may be amended or
modified at any time only by an instrument in writing signed by each of the
parties hereto, and approved by the Committee. The Board may terminate or amend
the Plan at any time; provided, however, that the termination or any
modification or amendment of the Plan shall not, without the consent of the
Recipient, impair the rights of the Recipient under this Performance Share Award
Agreement.

14. Survival of Terms. This Performance Share Award Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

15. Agreement Not a Contract for Services; Rights to Terminate Employment.
Neither the grant of the Performance Shares, this Performance Share Award
Agreement nor any other action taken pursuant to this Performance Share Award
Agreement shall constitute or be evidence of any agreement or understanding,
express or implied, that the Recipient has a right to continue to provide
services as an officer, director, employee or consultant of the Company and/or
the Employer for any period of time or at any specific rate of compensation.
Nothing in the Plan or in this Performance Share Award Agreement shall confer
upon the Recipient the right to continue in the employment of an Employer or
affect any right which an Employer may have to terminate the employment of the
Recipient. The Recipient specifically acknowledges that the Employer intends to
review the Recipient’s performance from time to time, and that the Company
and/or the Employer has the right to terminate the Recipient’s employment at any
time, including a time in close proximity to the Vesting Date, for any reason,
with or without cause. The Recipient acknowledges that upon his or her
termination of employment with an Employer for any reason, then all Performance
Shares not yet vested shall be immediately forfeited at such time.

16. Decisions of Board or Committee. The Board or the Committee shall have the
right to resolve all questions which may arise in connection with this
Performance Share Award Agreement or the Performance Shares. Any interpretation,
determination or other action made or taken by the Board or the Committee
regarding the Performance Shares, the Plan or this Performance Share Award
Agreement shall be final, binding and conclusive.

17. Failure to Execute Agreement. This Performance Share Award Agreement and the
Performance Shares granted hereunder is subject to the Recipient returning a
counter-signed copy of this Performance Share Award Agreement to the designated
representative of the Company on or before 60 days after the date of its
distribution to the Recipient. In the event that the Recipient fails to so
return a counter-signed copy of this Performance Share Award Agreement within
such 60-day period, then this Performance Share Award Agreement and the
Performance Shares granted hereunder shall automatically become null and void
and shall have no further force or effect. Electronic acceptance of this
Performance Share Award Agreement shall constitute an execution of the
Performance Share Award Agreement by the Recipient and a return of the
counter-signed copy to the Company.

1

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Performance Share Award Agreement on the day and year first above written.

Health Net, Inc.

      

Name:

Title:

RECIPIENT HEREBY EXPRESSLY ACKNOWLEDGES AND AGREES THAT HE/SHE IS AN EMPLOYEE AT
WILL AND MAY BE TERMINATED BY THE EMPLOYER AT ANY TIME, WITH OR WITHOUT CAUSE.

Your acceptance of this Performance Share Award Agreement indicates that you
accept and agree to all the terms and provisions of the foregoing Performance
Share Award Agreement and attached Grant Notice, and to all the terms and
provisions of the Health Net, Inc. 2006 Long-Term Incentive Plan, as amended to
date, incorporated by reference herein.

2

APPENDIX I

PERFORMANCE PERIOD AND PERFORMANCE GOALS

3

Notice of Grant of Performance Share Award
Health Net, Inc.

Plan Name: Health Net, Inc. 2006 Long-Term Incentive Plan, as amended

Recipient Name:

Recipient ID:

Grant Date:

Grant Number:

Target Number:

4